AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                       FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                     Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


                          LONNIE M.,
                                                                                                         Oct 29, 2018
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                                                     )       Civil Action No. 1:18-CV-3045-JTR
                                 v.
                                                                     )
               COMMISSIONER OF SOCIAL                                )
                          SECURITY,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand (ECF No. 19) is Granted.
u
              The Plaintiff's Motion for Summary Judgment (ECF No. 14) is Stricken as Moot.
              The above-captioned case is REVERSED and REMANDED to the Commissioner of Social Security for further
              administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              JOHN T. RODGERS                                                on a motions for summary
      judgment.


Date: October 29, 2018                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          %\Deputy Clerk

                                                                            Angela Noel
